Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 7, 1961 after a jury trial, convicting him of burglary in the third degree and sentencing him, as a third felony offender, to serve a term of 10 to 20 years. Judgment affirmed. In our opinion defendant’s guilt was established by the overwhelming weight of the evidence. Accordingly, the court’s omission to charge that the jury were not to consider the question of punishment, as required by section 420 of the Code of Criminal Procedure, may be disregarded (Code Crim. Pro., § 542). We do not find that defendant’s representation by assigned counsel was so ineffective as to constitute the trial “ a farce and a mockery of justice ” (cf. People v. Tomaselli, 7 N Y 2d 350; People v. Brown, 7 N Y 2d 359, 361); nor do we find merit in any of the other contentions advanced by defendant. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.